Title: To Thomas Jefferson from Puisaye, 1 February 1787
From: Puisaye, André Louis Charles de
To: Jefferson, Thomas



Monsieur
ler. De Fevrier 1787.

Il est des situations bien douloureuses dans la vie, il est aussi quelques consolations. Au milieu des maux qui m’accablent, j’en ai trouvé dans la lecture des Lettres d’un Cultivateur americain. Ecrasé sous le poids du malheur, j’ai cru que Vos heureuses Contrées pouroient devenir Pour moi un azile ou je finirois en paix le Reste d’une Carriere dont tous les instants Furent marqués par L’infortunne.
Je suis né d’une des plus anciennes familles nobles de ma province, j’ai embrassé comme mes ayeux le parti des armes. J’en ai parcouru Les devoirs avec honneur et je puis dire que je m’y suis distingué. J’ai eu le desir de faire usage de mes talends et de contribuer de mon Sang à La liberté de L’amerique; sans doutte, Par une suitte de ma mauvaise fortunne, je n’ai pu éffectuer Ce desir. Peut être Serois-je heureux maintenant, jaurois du moins mérité à quelque titre d’être admis au rang de Vos Concytoyens. J’ai mené jusqu’ici une Conduitte éxempte de tout Reproche. Mes peres m’avoient Laissé une fortunne Suffisante pour mettre ma viellesse à l’abri du Besoin. Avec tout cela, Monsieur, je suis sur le point d’Eprouver La misere et toutes les humiliations auxquelles La naissance, Dont je suis, éxpose celui que la fortunne persécute, dans un paÿs ou ce préjugé est dans toute sa force.
Le détail des circonstances qui me privent des Ressources que jetois en droit d’attendre pour prix de mes services seroit trop long pour trouver place ici. Il résulte en partie de Raisons qui font honneur à mon caractere, d’un autre Côté j’appartiens à la maison de Rohan et cela fait Beaucoup.
La privation de ma fortunne Résulte d’un procès intanté sur la qualité de ma possession, elle m’avoit été transmise Comme Noble, je la Possedois à Ce titre. Dans la Discussion elle à été  jugée Roturiere. Vous ignorés ces distinctions; j’ai été condamné à la Restitutions des deux tiers envers mes cohéritiers, en 14. années de jouissances de ces deux tiers, ce qui, joint aux frais d’un procès qui dure depuis dix ans, réduit Ce qui me restera à peu pres à rien. Voila, Monsieur, L’état de mes affaires. Voÿons maintenant si je suis Propre au nouveau genre d’éxistance que je me propose d’embrasser.
J’ai 41 an accomplis, je jouis d’une santé robuste, je suis fort, vigoureux et actif. J’entends L’œconomie Ruralle de mon païs, je suis sobre en toutes manieres, je vis à La campagne, Depuis cinq ans je me livre au travail le plus pénible. Comme je ne l’ai jamais fait par besoin, je n’y ai jamais mis de suitte, mais il est nécessaire à mon Bonheur, et je lui dois sans doutte la bonne santé dont je jouis. Je scai manier la Beche, la hache, La Verloppe, je forge et travaille le fer et L’acier. Grossierement, je peux construire un chariot de tout point, le conduire, le charger, décharger, etc. Je scai ferrer un cheval, le saigner, le médicamenter au Besoin, j’en connois tous les Déffauts et presque toutes les maladies. Je scai faire la plus grande partie des outils, du charpentier et du maréchal, tous les ustencilles de la campagne, soit de Bois, de fer, ou d’acier. J’ai une teinture de Geometrie pratique et de mécaniques. Voila tous mes talens. Je ne scai ny Labourer, ny faucher, et je n’entends rien au commerce. En fondant le Superflu des mes éffets, en vendant le peu de fonds qui me restera, ce sera Beaucoup si je parviens à Rassembler une somme de quatre à cinq mille livres tournois. Voila toute L’étenduë de mes facultés.
Actuellement, Monsieur, je Reclame votre asistance et vos conseils. Dois-je adopter votre patrie? Suis-je Propre a devenir américain? Quel sort puis-je me faire dans ce nouvel émisphere? Quels sont Les obstacles que J’ai à surmonter. Il s’en présente naturellement deux, la langue, et Le nom français qui, dit-on, n’est pas accueilli chés vous aussi favorablement que Les autres nations, mais je suis né allemand.
Je pourois mendier des secours dans ma patrie, j’aime à croire que j’en obtiendrois, mais je ne veux être à charge à personne. Je Rougirois de charger un autre que moi du soin de mon éxistance. Comme homme j’ai droit à la pitié de mes semblables, à Leurs bons offices et à leurs conseils. Je ne veux rien de plus. J’entrevois un terme à mes malheurs, j’ai Besoin d’un guide pour me conduire dans la Route que je dois suivre pour y atteindre. C’est à vous, Monsieur, que je m’adresse, me refuserès Vous, non. J’ai des titres, je suis malheureux. Vous pouvès me  parler franchement, je prèvois une grande partie des difficultés, elles ne m’effrayent point, j’ai du courage, de la patience, de l’énergie. Je me soumettrai à tout. Je laisserai derriere moi toute espece de préjugé, depuis Longtemps j’en suis éxempt. Je présume, avec raison, que J’ai Besoin d’un noviciat, que je dois travailler pour autrui avant de travailler pour moi, cela me paroit indispensable, ne fut-ce que pour apprendre la langue.
Au reste, Monsieur, il Vous importe de savoir que je ne présenterai nulle part que ce soit sans des titres qui répondront de ma conduitte et qui apprendront que j’ai toujours cheri et pratiqué L’honneur et la vertu.
Puissiès vous, Monsieur, mettre quelque interêt à me conduire dans votre patrie. Peut être un jour auriès Vous la satisfaction de jouir de ma Reconnoissance et de mon Bonheur.
J’attends de vos nouvelles avec la plus grande impatïence.
J’ai L’honneur d’etre avec Respect Monsieur Votre tres humble et tres obeissant serviteur,

Puisaye, André Louis Charles de

